COURT OF APPEALS
SANDEE BRYAN MARION              FOURTH COURT OF APPEALS DISTRICT                  KEITH E. HOTTLE,
  CHIEF JUSTICE                    CADENA-REEVES JUSTICE CENTER                     CLERK OF THE
KAREN ANGELINI                        300 DOLOROSA, SUITE 3200                         COURT
MARIALYN BARNARD                    SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                WWW.TXCOURTS.GOV/4THCOA.ASPX
PATRICIA O. ALVAREZ                                                                   TELEPHONE
LUZ ELENA D. CHAPA                                                                   (210) 335-2635
IRENE RIOS
  JUSTICES                                                                          FACSIMILE NO.
                                                                                     (210) 335-2762


                                       December 14, 2018

        Edward F. Shaughnessy, III                         Nicholas A. LaHood
        Attorney At Law                                    District Attorney, Bexar County
        206 E. Locust Street                               300 Dolorosa, Suite 4025
        San Antonio, TX 78212                              San Antonio, TX 78205
        * DELIVERED VIA E-MAIL *                           * DELIVERED VIA E-MAIL *

        RE:    Court of Appeals Number:      04-18-00555-CR
               Trial Court Case Number:      2017CR0602
               Style: Avery B. Crawford
                      v.
                      The State of Texas

                Enclosed please find the order which the Honorable Court of Appeals has
        issued in reference to the above styled and numbered cause.

               If you should have any questions, please do not hesitate to contact me.


                                                             Very truly yours,
                                                             KEITH E. HOTTLE,
                                                             Clerk of Court

                                                             _____________________________
                                                             Veronica L. Gonzalez
                                                             Deputy Clerk, Ext. 5-3220


        cc: Anthony Cantu (DELIVERED VIA E-MAIL)
        Debra Doolittle (DELIVERED VIA E-MAIL)
                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 14, 2018

                                     No. 04-18-00555-CR

                                   Avery B. CRAWFORD,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                 From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR0602
                        Honorable Jefferson Moore, Judge Presiding


                                        ORDER
      Debra Doolittle’s notification of late record is hereby noted.



                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2018.



                                                    ___________________________________
                                                    KEITH E. HOTTLE,
                                                    Clerk of Court
                                               MINUTES
                                            Court of Appeals
                                     Fourth Court of Appeals District
                                           San Antonio, Texas

                                            No. 04-18-00555-CR

                                           Avery B. CRAWFORD,
                                                  Appellant

                                                    v.

                                           The STATE of Texas,
                                                 Appellee

                     From the 186th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2017CR0602
                            Honorable Jefferson Moore, Judge Presiding


                                              ORDER
        Debra Doolittle’s notification of late record is hereby noted.

                                                         /s/ Rebeca C. Martinez
                                                         Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of December, 2018.

                                                         /s/ Keith E. Hottle
                                                         KEITH E. HOTTLE,
                                                         Clerk of Court




Entered this 14th day of December, 2018.                                               Vol ___ Page ___